
	
		I
		112th CONGRESS
		1st Session
		H. R. 3755
		IN THE HOUSE OF REPRESENTATIVES
		
			December 20, 2011
			Ms. Richardson
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to prohibit
		  demonstrations at places of mourning during a funeral, memorial service, or
		  other bereavement ceremony honoring a deceased veteran.
	
	
		1.Short titleThis Act may be cited as the
			 Freedom to Mourn in Peace Act of
			 2011.
		2.FindingsCongress makes the following
			 findings:
			(1)The greatness of America is measured in
			 many ways but nowhere is it better reflected than in the costs paid by the men
			 and women who voluntarily assumed the risk of defending the freedoms guaranteed
			 by the Constitution and who, without reluctance or mental reservation, made the
			 supreme sacrifice for their country.
			(2)It is altogether fitting and proper for the
			 friends and families of those fallen in battle to be able to mourn their loss
			 in peace and take comfort and pride in the consolation that comes from the
			 certain knowledge that they laid so costly a sacrifice on the altar of
			 freedom.
			(3)That to secure this temporary but hallowed
			 moment of peace, reflection, and healing, it is appropriate to place reasonable
			 restrictions on those individuals and groups who seek to use the occasion of a
			 funeral, burial, or memorial service of a veteran to stage a public
			 demonstration intended to turn a private gathering of private persons into a
			 public spectacle for the unconscionable purpose of attracting public attention
			 and gratuitously inflicting unnecessary emotional pain on the deceased
			 veteran’s families and friends.
			(4)Funerals, memorial services, and
			 bereavement ceremonies are special events warranting special respect for the
			 deceased and due regard for the emotional well-being of the bereaved whose
			 memories of the final moments before their loved one is laid to rest may be
			 permanently stained were the occasion allowed to be exploited by others for the
			 purpose of attracting public attention by the intentional infliction of
			 emotional distress on the loved ones of the deceased.
			(5)The First Amendment that veterans risked
			 their lives to defend and preserve is broad and strong enough to protect
			 vigorous and robust public debate on public issues and generous enough to
			 accommodate the natural desire and need of relatives and loved ones to be free
			 to mourn their loss in peace.
			3.Prohibition on
			 demonstrations where funerals, memorial services, and ceremonies for veterans
			 are held
			(a)In
			 generalSection 2413 of title
			 38, United States Code, is amended to read as follows:
				
					2413.Prohibition on
				demonstrations where a funeral, memorial service, or other bereavement ceremony
				for a veteran is held
						(a)ProhibitionNo
				person may carry out—
							(1)a demonstration on the property where a
				funeral for a veteran is held unless the demonstration has been approved by the
				cemetery superintendent or the owner of the property on which the funeral is
				held; or
							(2)with respect to such a cemetery or other
				property on which a funeral is held, a demonstration during the period
				beginning 60 minutes before and ending 60 minutes after such funeral, any part
				of which demonstration—
								(A)(i)takes place within 150
				feet of a road, pathway, or other route of ingress to or egress from such
				cemetery or other property; and
									(ii)includes, as part of such demonstration,
				any individual willfully making or assisting in the making of any noise or
				diversion that disturbs or tends to disturb the peace or good order of the
				funeral; or
									(B)is within 1,000 feet of such cemetery or
				other property and impedes the access to or egress from such cemetery or other
				property,
								if there
				is visible, at each place that is at the applicable distance specified in this
				sentence from such cemetery or other property, a sign which clearly and
				conspicuously states that a funeral will be held on such cemetery or other
				property and so states the time interval during which the funeral will be
				held.(b)DefinitionsFor
				purposes of this section:
							(1)The term
				demonstration includes the following:
								(A)Any picketing or
				similar conduct.
								(B)Any oration,
				speech, use of sound amplification equipment or device, or similar conduct that
				is not part of a funeral.
								(C)The display of any
				placard, banner, flag, or similar device, unless such a display is part of a
				funeral.
								(D)The distribution
				of any handbill, pamphlet, leaflet, or other written or printed matter other
				than a program distributed as part of a funeral.
								(2)The term funeral includes a
				memorial service or any other bereavement ceremony honoring a
				veteran.
							.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by striking the item
			 relating to section 2413 and inserting the following new item:
				
					
						2413. Prohibition on demonstrations where
				a funeral, memorial service, or other bereavement ceremony for a veteran is
				held.
					
					.
			
